Title: Report on the Petition of the Executors of Edward Carnes, 28 February 1792
From: Hamilton, Alexander
To: 


Treasury DepartmentFebruary 28th. 1792.[Communicated on February 29, 1792]
[To the Speaker of the House of Representatives]
The Secretary of the Treasury, pursuant to an Order of the House of Representatives, of the 5th. of February 1790, referring to him a Memorial of the Executors of Edward Carnes, respectfully submits the following Report.
The object of the said Memorial is, to obtain payment of a sum of five hundred and forty four pounds nineteen shillings and eleven pence, money of Massachusetts, claimed as due to the estate of the said Edward Carnes, for supplies furnished, and work done for sundry vessels of the United States, during the late war.
The following are the material facts, which appear in relation to this case.
James Warren, William Vernon, and John Deshon, were Commissioners of the Navy Board, for the Eastern Department.
The United States in Congress assembled, on the 29th. of August 1781, among other things, resolved;
That an agent of Marine should be appointed, and that as soon as the said Agent should enter upon the execution of his Office, the functions and appointments of the Board of Admiralty, the several Navy Boards, and all the civil officers appointed under them, should cease and be determined.
On the seventh of September following, they further resolved;
That until an Agent of Marine should be appointed, all the duties, powers and authorities, assigned to the said Agent, should devolve upon, and be executed by the Superintendant of Finance, and that as soon as the said Superintendant should take upon him, the execution of those duties and powers, the functions and appointments of the Board of Admiralty, the several Navy Boards, Agents and civil officers under them should cease and determine.
On the twenty first of the same month of September, the Superintendant of Finance wrote to the Navy Board of the Eastern Department, communicating to them the aforesaid resolutions, deputing John Brown to act on his behalf, and requiring them to surrender to him, all the public books, papers or stores in their possession or custody; observing only, that if the Frigates Alliance and Deane, then fitting for sea, should not be completed, when his letter arrived, their equipment should proceed under the direction of the Board, so that their accounts might close with those vessels.
On the twenty sixth of March 1782, the Superintendant of Finance, in a letter to the then late Navy Board, expresses himself thus—“I think you should settle the accounts of the persons, to whom your Department is indebted, and give them certificates of the sums due.”
The petitioners produce an account settled between the said Edward Carnes, and William Vernon and James Warren (the said John Deshon having previously resigned his office) which bears date the 25th of July 1782, and states a balance in favor of Edward Carnes of five hundred and forty four pounds nine shillings and eleven pence, lawful money of Massachusetts. The account is signed by the said William Vernon and James Warren.
The Navy Board aforesaid have not settled their accounts with the United States, and the probability of a satisfactory settlement cannot be inferred, from the circumstances which have hitherto appeared.
This leaves the government without adequate means of testing and checking demands of the nature of that, which is the object of the petition under consideration.
The books, however, of the Navy Board, which in August or September 1786, were lodged in the hands of the Commissioner for settling the accounts of the Navy Department, correspond, in this instance, with the account produced.
It does not appear, that this account was ever exhibited, either to the Commissioner charged with the settlement of accounts in the State of Massachusetts, or at the Treasury, within the periods prescribed by the Acts of limitation.
If, therefore, the claim is to be considered as an unliquidated claim, it is barred by those Acts.
But the Secretary is of opinion, that this claim, admitting the adjustment to have taken place, in conformity to the face of the account, does not fall under that description; inasmuch as there appears to have been, prior to those Acts, a formal settlement, and a precise balance struck by persons, who were charged with settling accounts in the department, by the Superintendant of Finance, acting under the authority of Congress, as Agent of Marine.
If this idea be well-founded, a question will still remain, how far such a settlement is to be deemed conclusive upon the public, or liable to revision and re-adjustment.
On the first supposition, there would be nothing more to do than to satisfy the claim. On the last, the revision would be most advantageously made by the Accounting Officers of the Treasury.
The Secretary begs leave to state here, that there are a number of claims upon the Government, the respective amounts of which hav been ascertained and certified by public officers of various descriptions; but which are not admitted by the present practice and course of the Treasury.
A resolution of Congress of the 23d. of February 1785 requires all persons, who have issued certificates of debts due from the United States (Loan office certificates and certificates of final settlement excepted) forth-with to deliver to the Board of Treasury, or to some Commissioner of Accounts in the State where such persons reside, a fair abstract of all the certificates, which they had issued, and directs that copies of those abstracts should be transmitted by the Board of Treasury, to the several Commissioners of accounts, as a guide in detecting frauds.
And another resolution of the same date enjoins it upon those Commissioners, to be careful how they admit charges against the United States, on Certificates not duly supported by the authority of Congress, and the accounts of the officers, who had issued them.
Influenced by the precautions contemplated by those resolutions, and by the great danger of admitting certificates which could not be checked by any return, account or document from the officer who had issued them, it grew into a practice, at the Treasury, to decline the admission of any Certificates, of which there was not such evidence in the possession of the Treasury.
When it is considered, how great a number of persons were charged, during the late war, with issuing Certificates for services and supplies, and that the accounts of a considerable proportion of them are still unsettled, and of many, by deaths, abscondings, destruction of papers and other casualties, never can be settled—It will be readily perceived, that great hazard of abuse and imposition would have attended a contrary practice.
The claims of the individuals concerned are, nevertheless, embarrassing. They urge, that the public are bound, to admit claims founded upon the acts of officers, whom they had entrusted to contract such claims, and to give the evidences of their being contracted, especially where nothing appears to invalidate them.
A medium between a total rejection of such claims, and an implicit admission of them, seems best reconcilable with public justice and public policy.
The Secretary, pursuant to this idea, submits the following arrangement, to the consideration of the House of Representatives.
That provision be made by law, requiring all persons having claims upon the United States, not barred by any Act of limitation, founded upon certificates, or other written documents, from public officers (except Loan-Office certificates, certificates of final settlement, register’s certificates, and certificates issued pursuant to the Act making provision for the debt of the United States) to exhibit their respective claims at the Treasury, depositing the documents and vouchers, upon which they are founded, within the term of eighteen months from the passing of the law; and barring all such claims, as should not be exhibited within the term limited: empowering the accounting officers of the Treasury, after the expiration of that term, to admit and adjust, as in similar cases, all such of those claims, as should appear to them proper to be admitted, and requiring them to report to Congress all such as should appear to them objectionable, together with their objections, in order to a final Legislative disposition concerning them, as justice and right may require.
All which is respectfully submitted
Alexander HamiltonSecretary of the Treasury.
